Title: Robley Dunglison to James Madison, 25 March 1828
From: Dunglison, Robley
To: Madison, James


	    
	      Dear Sir,
	      
		University of Virginia.
		Mar 25. 1828
	      
	    
	     
I duly received your letter of the 18th. Inst. with the Morning Chronicles for which you will be pleased to accept our united Thanks.  It was my duty to have forwarded you the accompanying letter at the commencement of the Session.  I was not clearly, however, aware of my Duty and now, that I have been informed of it, hasten to supply the defect.
You will be kind enough to do with it as you think proper.  The Board will I have no doubt be desirous of knowing the Terms of the License for the Demonstratorship.
Mrs Dunglison has sent Mrs Madison some late Observers to whom as well as to yourself she sends her kind remembrance.  Permit me, Sir, to join her in this and to subscribe myself with the most profound respect

	    
	      Robley Dunglison
	    
	  